Order entered February 23, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00982-CV

      JOHNNY AGUINAGA AND DFW PROJECTS, LLC, Appellants

                                        V.

             JAT PROJECTS HOLDINGS TEXAS, LLC AND
        JAT REAL PROPERTY HOLDINGS TEXAS, LLC, Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10069

                                     ORDER
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein

      Before the Court is appellees’ letter brief asserting we lack jurisdiction over
this appeal. We construe the letter brief as a motion to dismiss the appeal. We
DENY the motion. See Doe v. Pilgrim Rest Baptist Church, 218 S.W.3d 81, 82
(Tex. 2007) (per curiam) (severance order conditioned on a future certain event not
final until condition met).

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE